The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 26, 2020, May 13, 2021, September 7, 2021, and July 8, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes "a debonding layer comprising polyimide having a negative value of a thermal expansion coefficient (CTE) at a temperature of 350°C or higher, and
includes a polyimide as a polyimide and dianhydride at every blending ratio". On the
other hand, in the detailed description of the invention, it is a problem to provide
"a laminate for manufacturing a flexible display comprising a debonding layer easy
to be separated from a flexible substrate" in paragraphs [0009]. [0038] "all though stress decreases polyimide whose CTE is a negative number at the temperature of 3500C or less above 3500C in the case of a layer and the same curvature change as a flexible substrate is shown, henceforth, stress increases at the temperature of 3500C or more, and curvature occurs to a flexible substrate and an opposite direction, It is described that floating is generated between a flexible substrate and a debonding layer in such a process, and it is described as a condition for manufacturing polyimide having a CTE of a negative value at a temperature equal to or higher than 350°C. Paragraphs [0044, 2006.01] [0090] - [0094], [0113], Working Example 1-3 only shows that "a diamine is polymerized in a condition that the equivalent ratio is larger than that of di anhydride" in Working example 1.
Furthermore, it cannot be said that it is a common general knowledge at the time of filing that the CTE is a negative value at 350°C or more for polyimide produced
under conditions other than the conditions in which the amount of the diamine is more
than 2% by equivalent. Then, the invention according to Claim 1, which does not
describe that polyimide of the debonding layer comprising polyimide having a polyimide having a negative value of a coefficient of thermal expansion (CTE) at a temperature equal to or higher than 3500C is polymerized under a condition that "the diamine is an equivalent ratio relative to the dianhydride," is not described in Claim 2. The means for solving the problems of the invention described in the detailed description of the invention is not reflected, and the invention according to Claim 1 exceeds the scope described in the detailed description of the invention.
Hence, the invention according to claim l is not described in the detailed
description of the invention. The same applies to the invention according to claims 2-15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okuyama et al. (JP 2018-09980 A).
With regard to the limitations of claims 1-8 and 10-15, Okuyama discloses a layered product including an inorganic substrate and a first polyimide layer adjacent to the inorganic substrate; and a second polyimide layer located on a side opposite to the inorganic substrate of the first polyimide layer. It is described that the first polyimide layer acts as a release layer, and when a flexible device with a flexible substrate as a second polyimide layer is manufactured, stress on a flexible device in the peeling step is suppressed to a minimum (paragraphs [0012] - [0084]).  As tetracarboxylic dianhydride, aromatic tetracarboxylic dianhydride and alicycle fellows tetracarboxylic dianhydride can be used preferably. From the viewpoint of heat resistance, an aromatic tetracarboxylic dianhydride is preferable, and from the viewpoint of light transmittance, an alicyclic tetracarboxylic dianhydride is preferable (paragraphs [0033] – [0035]).
Okuyama exemplifies that 398 parts by mass of 3,3',4,4'-biphenyl tetracarboxylic dianhydride were used as a first polyimide layer.
It is described that a polyimide film formed by coating dried a solution obtained by dissolving 148 parts  by mass of para-phenylenediamine, followed by a heat treatment (paragraphs [0073] - [0084], and Example 15-18) is used, and 3,3',4,4'– diphenyl tetracarboxylic acid 2 anhydride, 398 parts by mass, and 148 parts by mass of para-phenylenediamine 3,3',4,4'-biphenyl tetracarboxylic dianhydride 98.8: Since it is p- phenylenediamine 100 (mol %) degree, diamine is accepted to be an excess amount rather than equivalent ratio. 
With regard to a predetermined polyimide having a negative value having the coefficient of thermal expansion (CTE) at a temperature of 350°C or higher instantly claimed in claim 1, Okuyama is silent about it. However, in view of substantially identical laminate between Okuyama and instant claims, and that a polyimide film formed under a condition where the amount of diamine is larger than the equivalent ratio is highly likely to have a negative value al a temperature equal to or higher than 350°C (examples 15-18), it is the Examiner’s position that Okuyama’s polyimide inherently possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the laminate comprising the debonding layer formed on the carrier substrate and comprising a polyimide having a negative value having the coefficient of thermal expansion (CTE) at a temperature of 350°C or higher because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
With regard to the limitations of claim 9, Okuyama discloses that the debonding layer preferably has a thickness of 0.5-200 µm (paragraph [0042]), which overlaps the claimed range. 
      It is noted that the thickness is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Jeong et al. (U.S. Patent Application Publication 2015/0210048 A1). 
With regard to the limitations of claims 1-15, Jeong discloses a laminate comprising: a carrier substrate; 
a first polyimide resin layer disposed on at least one surface of the carrier substrate; and 
a second polyimide resin layer disposed on the first polyimide resin layer, 
wherein the first polyimide resin layer has a coefficient of thermal expansion (CTE) equal to or lower than the CTE of the second polyimide-based resin layer at a temperature of 100 to 2000C., and the adhesive strength of the first resin layer to the second resin layer decreases when a physical stimulus causing no chemical changes in the first resin layer is applied to the laminate (claim 1).
	Specific examples of tetracarboxylic dianhydride compounds suitable as monomers include pyromellitic dianhydride (PMDA), 3,3',4,4'-biphenyltetracarboxylic dianhydride (BPDA), meso-buthane-1,2,3,4-tetracarboxylic dianhydride, 3,3',4,4'-benzophenone tetracarboxylic dianhydride (BTDA), 2,3,3',4'-diphenylether tetracarboxylic dianhydride, (ODPA), 3,3',4,4'-diphenylsulfone tetracarboxylic dianhydride (DSDA), 4,4'-(hexafluoroisopropylidene)diphthalic anhydride, 3,3',4,4'-biphenyltetracarboxylic dianhydride (S-BPDA), 1,2,3,4-cyclobutane tetracarboxylic dianhydride, 1,2-dimethyl-1,2,3,4-cyclobutane tetracarboxylic dianhydride, 1,2,3,4-tetramethyl-1,2,3,4-cyclobutane tetracarboxylic dianhydride, etc. (paragraphs [0110] – [0112]).   
Jeong discloses a method for producing a device substrate, comprising: forming a first polyimide resin layer comprising a first polyimide resin on at least one surface of a carrier substrate; forming a second polyimide resin layer on the first polyimide resin layer by applying a composition comprising a precursor of the second polyimide resin and curing the composition to produce a laminate; applying a physical stimulus to the laminate without causing chemical changes in the first polyimide resin layer; and separating the second polyimide resin layer from the first resin layer formed on the carrier substrate, wherein the first polyimide resin layer has a coefficient of thermal expansion (CTE) equal to or lower than the CTE of the second polyimide-based resin layer at a temperature of 100 to 2000C., and the adhesive strength of the first resin layer to the second resin layer decreases by the physical stimulus (claim 18) and a A device substrate produced by the method according to claim 19 (claims 18-21).
t is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764